Citation Nr: 0717253	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-31 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
lumbar spine injury with degenerative disc disease, (back 
disability).

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right hand injury.

6.  Entitlement to a disability rating in excess of 30 
percent for arthritis of the right shoulder, to include a 
rating in excess of 10 percent earlier than August 29, 2006.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision. 


FINDINGS OF FACT

1.  The evidence fails to relate the veteran's headaches to 
his time in service.

2.  The evidence fails to relate the veteran's tinnitus to 
his time in service.

3.  The medical evidence fails to link the veteran's back 
condition to his time in service.
 
4.  The evidence of record fails to corroborate the veteran's 
alleged in-service stressor.

5.  The veteran has full range of motion with the fingers in 
his right hand, and he can make a full fist.

6.  Prior to August 29, 2006 the veteran was shown to have 
forward flexion and abduction to 170 degrees.

7.  As of August 29, 2006 the veteran was shown to have 
forward flexion to 50 degrees and abduction to 80 degrees.


CONCLUSIONS OF LAW

1.  Criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

5.  Criteria for a rating in excess of 10 percent for the 
residuals of a right hand injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5010 (2006).

6.  Criteria for a rating in excess of 30 percent for a left 
shoulder disability, to include a rating in excess of 10 
percent earlier than August 29, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5003, 5201 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Migraine headaches

The veteran testified at a hearing before the Board in 2006 
that he currently has headaches several times per month.

In his substantive appeal, the veteran indicated that he was 
struck in the head with a rifle during basic training between 
December 27-29, 1964.  He reports having been taken by 
ambulance to the dispensary for observation and then 
released, but he began to develop headaches as a result.  The 
veteran also reports being hit in the head a second time 
while training for deployment to Vietnam.  However, he 
indicated that there was no sick bay to go to, because they 
were in the field at the time.  The veteran reported making 
some complaints about the headaches during service, but he 
reported suppressing his complaints on a number of occasions 
given that there was a war occurring around him.  He also 
indicated that soon after service he sought medical treatment 
for his headaches and he was prescribed pain pills, but he 
could not remember the doctors' names that treated him.

Service medical records note several complaints of headaches 
during service.  For example, in January 1965, he sought 
treatment complaining of headaches and vomiting.  The veteran 
again complained of headaches in January 1967.  However, 
there was no indication of the veteran being struck in the 
head in either treatment record, or relating the headaches to 
head trauma.  Instead, the medical officer indicated that the 
veteran had gastroenteritis in 1965 and in 1967 the veteran 
was not diagnosed with anything.  At separation, the veteran 
failed to make any complaints about headaches, and on his 
separation physical he was found to be normal neurologically.

Following service, the veteran's claims file is void of any 
complaints of, or treatment for, headaches for several 
decades until the veteran filed his claim in 2002. 

In February 2003, the veteran underwent a VA examination to 
evaluate his headaches.  The veteran related that his 
headaches had begun during boot camp when he was hit in the 
head with a rifle, although he did not lose consciousness; 
the veteran also reported being struck in the head later in 
boot camp during the prisoner exercise, where he did lose 
consciousness.  He indicated that the headaches began shortly 
after that, manifested by an aura of spots in his visual 
fields.  At the time of the examination, the veteran 
indicated that he had headaches roughly four times per week 
for several hours each time.  The examiner noted that the 
veteran had considerable neck pain and had had several 
vertebra fused in his neck; and he concluded that the veteran 
has headaches which were likely a combination of migraine 
headaches as well as constant background headaches probably 
in part due to muscle contraction from his neck problems and 
possibly some rebound phenomenon from his narcotics and 
analgesics.  No link between the veteran's head ache 
complaints and service was indicated.  

While the veteran believes that his headaches are related to 
his time in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his headaches and his time in service.  

The medical evidence fails to relate the veteran's current 
headaches to his time in service, and the criteria for 
service connection have therefore not been met.  Accordingly, 
the veteran's claim is denied.



Tinnitus

The veteran testified at a hearing before the Board in 2006 
that his tinnitus began during basic training when he was 
struck in the head.  In a supplemental statement, the veteran 
indicated that he was hit on the head with a rifle butt 
between December 27-29, 1964.  He reports being knocked 
unconscious, and remembers that when he awoke his ears were 
ringing.  He reports having been taken by ambulance to the 
dispensary for observation and then released.

Nevertheless, the veteran's service medical records are void 
of any complaints of ringing in the ears during service, or 
on his separation physical.  Additionally, there is no record 
of the veteran being struck in the head during basic 
training.  Furthermore, the veteran did not seek treatment 
for tinnitus until 2002, more than two decades following 
service; and his file is void of a medical opinion of record 
that links his tinnitus to his time in service.

While the veteran is competent to testify as to the ringing 
in his ears, given the lengthy passage of time between 
service and the filing of his claim, and the lack of any 
corroboration of either reported head injury, the veteran's 
testimony fails to make it as likely as not that his tinnitus 
began during service.

As such, the criteria for service connection have not been 
met, and the veteran's claim is therefore denied.  

Lumbar spine injury with degenerative disc disease

The veteran testified at a hearing before the Board in 2006 
that he injured his back during survival training in service 
when he was treated as a prisoner of war and tied to a wall 
for hours.  The veteran indicated that he had back pain 
throughout his tour in Vietnam and 10 years after he was 
discharged from service, the veteran indicated that he had 
several vertebras fused.

While the evidence reflects that the veteran has a current 
back disability, the medical evidence fails to relate the 
back disability to the veteran's time in service.

Despite the veteran's indication that he injured his back 
during service, there is no report of the alleged incident in 
either the veteran's service medical records or his service 
personnel records.  Service medical records are silent for 
any complaints of back pain or injury, and the veteran's 
separation physical indicated that his back was normal.  

While the veteran indicated in a letter in 2002 that he had 
stopped working in 1981 on account of back pain, there is no 
medical evidence of back complaints or pain until the 1990s, 
several decades after the veteran was discharged from 
service.  Treatment records and examination reports confirm 
that the veteran currently has a lumbar spine injury with 
disc disease, but his file is void of a medical opinion of 
record linking his condition to his time in service.

While the veteran believes that his current back condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his back disability and an event in service.  

As the medical evidence fails to link the veteran's back 
condition to his time in service, the criteria for service 
connection have not been met; and the veteran's claim is 
therefore denied.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran testified that while at Camp Pendleton in March 
or April 1966, a mock prison camp was set up, and he was 
taken to a cell.  When he resisted, the veteran indicated 
that he was struck in the head and knocked unconscious.  When 
he awoke, the veteran indicated that he had been tied to the 
wall where the pain was unbearable.  

Service medical records and personnel records are silent as 
to any record of this alleged incident, and the veteran 
explained that he did not seek any treatment, because he was 
out in the woods for the training exercise.  Nevertheless, 
the veteran served two tours in Vietnam following this 
alleged incident; and his separation physical found him to be 
psychiatrically normal.  The veteran's file is also silent 
for any psychiatric treatment for decades following service, 
until he was diagnosed with PTSD in March 2003.  

In August 2006, the veteran underwent a VA examination at 
which the examiner noted him to be fully cooperative and 
found no reason to doubt the information that he provided.  
The examiner diagnosed the veteran with PTSD, indicating that 
the symptoms were between moderate and severe and had 
persisted for years.  The examiner indicated that he could 
find a nexus between the veteran's reported, in-service 
stressor and could not find any post-service event that would 
explain the veteran's psychiatric illness.

As such, the evidence demonstrates that the veteran has PTSD.  
However, while the veteran reported an event in service that 
is believed to have triggered PTSD, service connection for 
PTSD requires corroboration of a stressor if it is not 
incident to combat.  Because the veteran's reported stressor 
allegedly occurred in training and not in combat, 
corroboration is required.  Here, the veteran's file is void 
of any evidence, aside from his own testimony, which supports 
his account of the events during training at Camp Pendleton.

As corroboration for the stressor has not been received, the 
criteria for service connection have not been met, and the 
veteran's claim for PTSD is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right hand injury

The veteran is currently rated at 10 percent for his right 
hand injury under 38 C.F.R. § 4.71a, DC 5010 for traumatic 
arthritis.  During service, the veteran injured the fifth 
metacarpal and dislocated his index finger.

The veteran underwent a VA examination in February 2003 where 
he had normal range of motion in each of his fingers; his 
grip was satisfactory; and he could bring the tips of his 
fingers down to his palmar crease.  X-rays showed very 
minimal marginal spurs bilaterally.

At a VA examination in June 2004, the veteran could make a 
tight fist and he could touch his thumb to the tip of all of 
his fingers (although he was only barely able to touch the 
thumb to the little finger).  The veteran could also bring 
the tips of his fingers down to his palmar crease.  X-rays 
showed minimal arthritic changes involving the PIP and DIP 
joints.  The examiner noted that while it was technically 
degenerative arthritis, the fact that it was present in both 
hands meant that it was likely the result of aging and not an 
in-service injury.

The veteran underwent a VA examination in August 2006 at 
which he indicated that he had pain in the right hand along 
the small finger at the fifth knuckle.  The veteran had full 
range of motion with the fingers in his right hand, and he 
could make a full fist.  There was no overt swelling of the 
knuckle of the small finger, and it was not dislocatable to 
manipulation, although there was mild tenderness to 
palpation. X-rays showed no overt arthritis in the knuckle of 
the right hand.  The examiner indicated that the veteran's 
right hand did not seem to bother him too much.  Rather he 
was aggravated by the hand when using a cane.

Absent ankylosis, a 10 percent rating is the maximum 
evaluation for limitation of motion of the index or long 
finger, and a 0 percent evaluation is assigned for limitation 
of motion for the ring or littler finger.  (See Diagnostic 
Codes 5229, 5230).  With no evidence of ankylosis, higher 
ratings are not warranted under the diagnostic codes that 
specifically address the disability at issue.  

Evaluations for arthritis more generally, when not based on 
limitation of motion of the joints involved, provide for a 10 
percent rating for a group of minor joints affected by 
arthritis.  

With the veteran already assigned a 10 percent evaluation, 
and with the medical evidence failing to show a specific 
current disability affecting any fingers, an increased rating 
is not warranted under the foregoing criteria.   

Nevertheless, if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Id.  In this case, there is no evidence that the 
veteran's hand has caused him to be hospitalized or to miss 
work.  As such an extraschedular rating is denied.

Accordingly, a rating in excess of 10 percent is not 
available, and the veteran's claim is therefore denied.

Right shoulder 

The veteran's right shoulder is currently rated at 30 percent 
under 38 C.F.R. § 4.71a, DC 5201, effective August 29, 2006.  
Prior to that, the veteran's right shoulder was rated as 10 
percent disabling.  Under DC 5201, a 20 percent rating is 
assigned when the range of motion of the dominant (major) arm 
is limited at shoulder level; a 30 percent rating is assigned 
when the range of motion of the dominant arm is limited to 
midway between side and shoulder level; and a 40 percent 
rating is assigned when the range of motion of the major arm 
is limited to 25 degrees from the side.

When a non-compensable limitation of motion is shown, a 
rating may also be assigned under the rating criteria for 
arthritis with a 10 percent rating assigned for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §  4.71a, DC 5010, Note (1).

The veteran testified at a hearing before the Board in 2006 
that he can no longer lift anything heavy, and that his 
shoulder throbbed at night, especially during cold weather. 

Pre-August 29, 2006: Rating in excess of 10 percent:

The veteran underwent a VA examination in February 2003 where 
mild tenderness was noted on palpation of the right shoulder.  
Forward elevation and abduction were to 170 degrees.  X-rays 
showed arthritic changes.

At a VA examination in June 2004, x-rays showed some spurring 
of the AC joint that were consistent with arthritic changes, 
with physical findings reportedly unchanged from the February 
2003 evaluation.  

As such, prior to August 29, the veteran was shown to have 
forward flexion and abduction to 170 degrees, which is well 
above the restriction of motion necessary for a 20 percent 
rating under 38 C.F.R. § 4.71a, DC 5201 (which is assigned 
when the range of motion is limited at shoulder level).  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
case, the veteran demonstrated nearly full motion with only 
mild tenderness to palpation.  The examiner indicated that 
the limitation of motion was due to pain.  As such, the 
veteran had well above 90 degrees of motion without pain, and 
there was no evidence of any additional limitation due to 
repetitive motion.  

While the veteran did not demonstrate compensable limitation 
of motion, x-rays did confirm arthritic changes, and the 
veteran had voiced complaints of shoulder pain.  As such, a 
10 percent rating was warranted for arthritis.  However, 
prior to August 2006, the medical evidence failed to show 
limitation of motion of the shoulder sufficient to warrant a 
rating in excess of 10 percent; and this aspect of the appeal 
is denied.  

Post-August 29, 2006: Rating in excess of 30 percent

The veteran underwent a VA examination on August 29, 2006 at 
which he indicated that he could not lift his right arm over 
his head to retrieve objects in a cabinet  The veteran had 
active forward flexion of 50 degrees and abduction of 80 
degrees; and he had passive forward flexion to 70 degrees and 
abduction of 90 degrees.  There was no muscle wasting and the 
veteran was neurovascularly intact in the right upper 
extremity.  The examiner noted that the shoulder seemed to be 
stable.  The veteran did have weakness in rotator cuff 
testing.  X-rays showed some mild osteoarthritic changes. The 
examiner opined that the veteran had considerable loss of 
motion and pain in his right shoulder.

This examination confirmed that the range of motion in the 
veteran's shoulder was limited.  Nevertheless, he still had 
active flexion to 50 degrees, well above the 25 degrees from 
the side which is required for a higher rating.  While 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement have been considered, the 
evidence shows no wasting of the muscle, and the veteran's 
bicep was intact.  Additionally, while the examiner noted the 
presence of pain on passive testing of the veteran's 
shoulder, he failed to note any additional limitation due to 
weakness, fatigability, incoordination, or pain on movement, 
beyond what was shown during testing.

As such, the evidence fails to show that a rating in excess 
of 30 percent is warranted for the veteran's shoulder 
disability, and the veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for migraine headaches is denied.

Service connection for tinnitus is denied.

Service connection for a lower back disability is denied.

Service connection for PTSD is denied.

A disability rating in excess of 10 percent for the residuals 
of a right hand injury is denied.




A disability rating in excess of 30 percent for arthritis of 
the right shoulder, to include a rating in excess of 10 
percent earlier than August 29, 2006, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


